DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, 17, 19, 22, and 23 are pending for examination.  Claims 20 and 21 were cancelled in a preliminary amendment filed 04/28/2020.  Claims 16 and 18 were cancelled in claim amendments filed 03/04/2022.  Claims 22 and 23 are new.
This Office action is Non-Final.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-15, 17, 19, 22, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Step 1: Is/are the claim(s) to a process, machine, manufacture, or composition of matter?
	Yes.

	Step 2A, Prong I: Is/are the claim(s) directed to a law of nature, a natural phenomenon, or an abstract idea?
	Yes.

	Claim 1 recites:
…collect…error event logs including at least state information and timing information,
obtain time series information related to the state information based on the collected error event logs, and
generate learning data including at least the time series information; and
cause a diagnostic model to learn by using the learning data…, and
…obtain, from the server apparatus, the diagnostic model…; and
…input at least time series information related to current state information of the at least one image processing apparatus to the obtained diagnostic model, and
obtain a diagnosis result indicating a likelihood that an error will occur in the at least one image processing apparatus from the obtained diagnostic model, and
cause the display device to display diagnosis information based on the diagnosis result.
	The ‘collect’ limitation in # 1 above and the ‘obtain’ limitations of # 2, # 5, and # 7 above, as claimed, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “a plurality of image processing apparatuses” (per Claims 1 and 16-19), “an image processing apparatus” 
	The ‘generate’ limitation in # 3 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “a plurality of image processing apparatuses” (per Claims 1 and 16-19), “an image processing apparatus” (per Claims 1 and 16-19), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “generating” in the context of this claim encompasses the person writing down data after thinking about the data.
	The ‘cause’ limitation in # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “a plurality of image processing apparatuses” (per Claims 1 and 16-19), “an image processing apparatus” (per Claims 1 and 16-19), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “causing” in the context of this claim encompasses the person merely modifying data on paper.

	The ‘display’ limitation in # 8 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “a plurality of image processing apparatuses” (per Claims 1 and 16-19), “an image processing apparatus” (per Claims 1 and 16-19), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “displaying” in the context of this claim encompasses a mere insignificant extra-solution activity (see, e.g., MPEP 2106.05(g): iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).

	Claim 2 recites:
…send…an event log pertaining to an error event that has occurred in the at least one image processing apparatus.
	The ‘send’ limitation in # 9 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “a plurality of image processing apparatuses” (per Claims 1 and 16-19), “an image processing apparatus” (per Claims 1 and 16-19), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “sending” in the context of this claim encompasses mere generic transfer of data over a network.

	Claim 3 recites:
…execute a filtering process to collect same attribute information from the collected error event logs.
	The ‘execute’ limitation in # 10 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “a plurality of image processing apparatuses” (per Claims 1 and 16-19), “an 

	Claim 4 merely further describes the claimed ‘filtering process’ of Claim 3.

	Claims 5 and 6 recite:
…update the diagnostic model…
	The ‘update’ limitation in # 11 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “a plurality of image processing apparatuses” (per Claims 1 and 16-19), “an image processing apparatus” (per Claims 1 and 16-19), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “updating” in the context of this claim encompasses the person making changes on paper.
	
	Claims 7-9 recite:
…execute the malfunction diagnosis…


	Claim 10 recites:
…wherein the at least one image processing apparatus further comprises a storage that stores the diagnostic model obtained from the server apparatus;…
…notify the at least one image processing apparatus of an update to the diagnostic model in a case where the diagnostic model has been updated; and
…upon being notified of the update to the diagnostic model by the server apparatus, obtain the updated diagnostic model from the server apparatus in order to update the diagnostic model stored in the storage.
	Claim 10, # 13, merely recites generically storing data.

	The ‘obtain’ limitation in # 15 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “a plurality of image processing apparatuses” (per Claims 1 and 16-19), “an image processing apparatus” (per Claims 1 and 16-19), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “obtaining” in the context of this claim encompasses mere generic transfer of data over a network.
	
	Claim 11 recites:
…notify a user or an administrator of the at least one image processing apparatus of the diagnosis result in a case where the diagnosis result indicates that there is a possibility that an error will occur in the at least one image processing apparatus.
	The ‘notify’ limitation in # 16 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “a plurality of image processing apparatuses” (per Claims 1 and 16-19), “an image processing apparatus” (per Claims 1 and 16-19), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “notifying” in the context of this claim encompasses the person telling another person information.

	Claim 12 recites:
…output a parameter value indicating the likelihood that an error will occur as the diagnosis result for each of error types; and
make the notification in a case where a total value of parameter values corresponding to different error types exceeds a threshold.
	The ‘output’ limitation in # 17 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an 
	Claim 12, # 18, merely further describes the notification limitation of Claim 11.

	Claim 13 recites:
…send the diagnosis result to the server apparatus as an error event log.
	The ‘send’ limitation in # 19 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “a plurality of image processing apparatuses” (per Claims 1 and 16-19), “an image processing apparatus” (per Claims 1 and 16-19), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “sending” in the context of this claim encompasses mere generic transfer of data over a network.

	Claim 14 recites:
…save attribute information, corresponding to a filtering condition used in the filtering process, in association with the generated diagnostic model; and
…obtain…a diagnostic model corresponding to the attribute information designated in the obtainment request.
	Claim 14, # 20, merely recites generically storing data.
	The ‘obtain’ limitation in # 21 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “a plurality of image processing apparatuses” (per Claims 1 and 16-19), “an image processing apparatus” (per Claims 1 and 16-19), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “obtaining” in the context of this claim encompasses mere generic transfer of data over a network.

	Claim 15 merely further describes the attribute information limitation of Claim 14.

	Claims 17 and 19 recite:
collecting…error event logs including at least state information and timing information,
obtaining time series information related to the state information…,
generating learning data including at least the time series information,
causing a diagnostic model to learn by using the learning data,…
obtaining, from the server apparatus via electronic communication, the diagnostic model learned on the server apparatus;
inputting at least time series information related to current state information of the image processing apparatus to the obtained diagnostic model, and
obtaining a diagnosis result….
causing the display device to display diagnosis information based on the diagnosis result.

	The ‘collecting’ limitation in # 22 above and the ‘obtaining’ limitations of # 23, # 26, and # 28 above, as claimed, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “a plurality of image processing apparatuses” (per Claims 1 and 16-19), “an image processing apparatus” (per Claims 1 and 16-19), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “collecting” and “obtaining” in the context of this claim encompasses mere data gathering by, e.g., a person.
	The ‘generating’ limitation in # 24 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an 
	The ‘causing’ limitation in # 25 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “a plurality of image processing apparatuses” (per Claims 1 and 16-19), “an image processing apparatus” (per Claims 1 and 16-19), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “causing” in the context of this claim encompasses the person merely modifying data on paper.
	The ‘inputting’ limitation in # 27 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “a plurality of image processing apparatuses” (per Claims 1 and 16-19), “an image processing apparatus” (per Claims 1 and 16-19), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the claim elements 
	The ‘display’ limitation in # 29 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “an information processing system” (per Claim 1), “a server apparatus” (per Claims 1 and 16-19), “a plurality of image processing apparatuses” (per Claims 1 and 16-19), “an image processing apparatus” (per Claims 1 and 16-19), and “a non-transitory computer-readable storage medium” (per Claims 18 and 19), nothing in the claim elements preclude the steps from practically being performed in the mind.  For example, “displaying” in the context of this claim encompasses a mere insignificant extra-solution activity (see, e.g., MPEP 2106.05(g): iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).

	Claims 22 and 23 merely further describe the claimed ‘at least one image processing apparatus’ of Claim 1.

	Step 2A, Prong II: Do/does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	No.

	This judicial exception is not integrated into a practical application.  In particular, the claim only recites generic computer components:
“an information processing system” (per Claim 1),
“a server apparatus” (per Claims 1 and 16-19),
“a plurality of image processing apparatuses” (per Claims 1 and 16-19),
“an image processing apparatus” (per Claims 1 and 16-19), and
“a non-transitory computer-readable storage medium” (per Claims 18 and 19)
	These generic computer components amount to no more than components comprising mere instructions to apply the exception.  Accordingly, these generic computer components do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s).

	Step 2B: Do/does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	No.

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, these generic computer components amount to no more than components comprising mere instructions to apply 
	With further regards to step 2B of the analysis, the Examiner directs attention to MPEP 2106.05(d)(II):
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network);
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.

	For at least the reasoning provided above, Claims 1-15, 17, 19, 22, and 23 are patent ineligible.


Allowable Subject Matter
Claims 1, 17, and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Claims 2-15, 22, and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 1, 17, and 19 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…the at least one image processing apparatus comprising:…one or more second controllers configured to: obtain, from the server apparatus via electronic communication, the diagnostic model learned on the server apparatus;…”
Claim 17: “…the image processing apparatus comprising: one or more controllers configured to: obtain, from the server apparatus via electronic communication, the diagnostic model learned on the server apparatus;…”
Claim 19: “…obtaining, from the server apparatus via electronic communication, the diagnostic model learned on the server apparatus;…”


Response to Arguments
03/04/2022, with regards to 35 U.S.C. 101, have been fully considered, but they are not persuasive.

The Remarks argue that:
	Further to the remarks presented in the Amendment under 37 CFR 1.116, Applicant submits that the pending claims have been further amended to recite an image processing apparatus.  Applicant respectfully submits that the claims do not merely recite generic computer components but rather, one skilled in the art would understand an image processing apparatus to be a specific type of device and the claims therefore encompass features of an image processing apparatus, which is not a generic computer.

	However, the Examiner respectfully disagrees.

	First, the Examiner cannot find a special definition of the term “image processing apparatus” within Applicant’s disclosure.  The closest term found is recited in the Specification: ¶ 0029:
	[0029] The following first and second embodiments will describe examples in which the present invention is applied in an image forming apparatus.  Note, however, that the present invention can be applied in any information processing apparatus, and can therefore also be applied in a printing apparatus, a copier, a multifunction peripheral, a facsimile apparatus, and the like, for example.

	Second, even assuming, arguendo, that some sort of image forming device is required (such as what is claimed in Claims 22 and 23), the Examiner respectfully submits that a generic image forming device could merely be connected, via a wire or a bus, to the generic computer and be considered part of the overall generic “image processing apparatus” as stated above (i.e. generic computer + generic image forming device = generic image processing apparatus).

	For at least the reasoning provided above, Claims 1-15, 17, 19, 22, and 23 remain rejected.


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114